DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 29 and its depending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-32, 35-40, and 43-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Publication 2018/0124904) in view of Onishi et al. (US Publication 2011/0194225).


    PNG
    media_image1.png
    222
    348
    media_image1.png
    Greyscale

Figure 4 of Onishi with Examiner’s Comments (Figure 4EC)
In re claim 29, Cho discloses a method for forming an overvoltage protection device comprising:
Forming at least one second layer on a planar primary insulator precursor (107 – Figure 16, ¶46) wherein said second layer comprises a pair of discharge electrodes (311, 312 – Figure 17, ¶45) and a gap insulator (320 – Figure 17, ¶45, ¶48) precursor (¶56) between said discharge electrodes (311, 312 – Figure 17);
Forming a stack comprising a first layer (107 – Figure17, ¶46), and
Heating said stack to form a laminated stack comprising (¶58, Figure 17):
discharge electrodes (311, 312 – Figure 17, ¶45) in a plane (Figure 17); 
a gap insulator (320 – Figure 17, ¶45, ¶48) between said discharge electrodes (311, 312 – Figure 17) in said plane.
Cho does not disclose forming at least one first layer comprising a secondary insulator precursor and an overvoltage protection element precursor on a primary insulator precursor, and a second layer on said primary insulator precursor opposite said first layer,
Forming a stack comprising said at least one first layer on a second layer comprising discharge electrodes spaced apart by a gap insulator that is in registration with said overvoltage protection element precursor overlying the gap insulator precursor;

	Discharge electrodes in a plane;
	A gap insulator between said discharge electrodes in said plane;
	An overvoltage protection element in a plane parallel to said discharge electrodes; and
	A primary insulator layer in a second plane between said discharge electrodes and said overvoltage protection element wherein a pulse energy passes through said primary insulator at each transit between said overvoltage protection element and said discharge electrodes. 
Onishi discloses forming at least one first layer comprising a secondary insulator precursor (34 – Figure 4EC, ¶51) and an overvoltage protection element precursor (33 – Figure 4EC, ¶51) and a second layer (layer comprising discharge electrodes 32A, 32B, portion of 34 outside of PI – Figure 4EC, ¶51) on a primary insulator precursor (PI – Figure 4EC) opposite a first layer (layer comprising 34, 33 – Figure 4EC),
Forming a stack comprising said at least one first layer (33, 34 – Figure 4EC) on a second layer (layer comprising 32A, 32B, portion of 34 outside of PI – Figure 4EC) comprising discharge electrodes (32A, 32B – Figure 4EC) spaced apart by a planar gap insulator (portion of 34 outside of PI – Figure 4EC) that is in registration with said overvoltage protection element (33 – Figure 4EC) precursor overlying the gap insulator precursor;
And heating the stack to form a laminated stack comprising (¶86, ¶103):
	Discharge electrodes in a plane (32A, 32B – Figure 4EC)
	A gap insulator (portion of 34 outside of PI – Figure 4EC) between said discharge electrodes in said plane (Figure 4EC);
	An overvoltage protection element (33 – Figure 4EC) in a plane parallel to said discharge electrodes (Figure 4EC); and

It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Onishi to provide for an ESD protection element that is more easily manufactured (¶30 – Onishi).
In re claim 30, Cho in view of Onishi discloses the method for forming an overvoltage protection device of claim 29, as explained above. Cho does not disclose said planar overvoltage protection element comprises a conductor and a secondary material.
Onishi discloses wherein said planar overvoltage protection element (33 – Figure 4EC) comprises a conductor and a secondary material. (¶66).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Onishi to provide for an ESD protection element that is more easily manufactured (¶30 – Onishi).
In re claim 31, Cho in view of Onishi discloses the method for forming overvoltage protection device of claim 30, as explained above. Cho does not disclose wherein said planar overvoltage protection element has a ratio of said conductor to secondary material of at least 50 vol % to no more than 90 vol%. 
Onishi discloses wherein said planar overvoltage protection element (33 – Figure 4EC) has a ratio of said conductor to secondary material of at least 50 vol % to no more than 90 vol% (¶66).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Onishi to provide for an ESD protection element that is more easily manufactured (¶30 – Onishi).
In re claim 32, Cho in view of Onishi discloses the method for forming overvoltage protection device of claim 1, as explained above. Cho does not disclose wherein said conductor is selected from the group consisting of La, Ni, Co, Cu, Zn, Ru, Ag, Pd, Pt, W, Fe or Bi.
	Onishi discloses said conductor is selected from the group consisting of La, Ni, Co, Cu, Zn, Ru, Ag, Pd, Pt, W, Fe or Bi (¶58).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Onishi to provide for an ESD protection element that is more easily manufactured (¶30 – Onishi).
In re claim 35, Cho in view of Onishi discloses the method for forming a overvoltage protection device of claim 29, as explained above. Cho does not disclose wherein at least one of said primary insulator or said gap insulator has a permittivity of less than 100. However, Cho discloses the mixing ratio of conductive and insulating materials forming the gap insulator affects the predetermined discharge starting voltage (¶56), and thus permittivity of the gap insulator. It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the proper amount of conductive material and insulating material to form the gap insulator to achieve a desired discharge starting voltage, and thus, affecting the permittivity of the material, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 36, Cho in view of Onishi discloses the method for forming a overvoltage protection device of claim 35, as explained above. Cho does not disclose wherein at least one of said primary insulator or said gap insulator has a permittivity of less than 50. However, Cho discloses the mixing ratio of conductive and insulating materials forming the gap insulator affects the predetermined discharge starting voltage (¶56), and thus permittivity of the gap insulator. It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the proper amount of conductive material and insulating In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 37, Cho in view of Onishi discloses the method for forming a overvoltage protection device of claim 29, as explained above. Cho does not disclose said primary insulator has a thickness of at least 1 µm to no more than 10 µm.
Onishi discloses said primary insulator (PI – Figure 4EC) has a thickness of at least 1 µm to no more than 10 µm (¶83).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Onishi to provide for an ESD protection element that is more easily manufactured (¶30 – Onishi).
In re claim 38, Cho in view of Onishi discloses the method for forming a overvoltage protection device of claim 29, as explained above. Cho further discloses said planar primary insulator layer comprises an insulating ceramic (¶48).
In re claim 39, Cho in view of Onishi discloses the method for forming a overvoltage protection device of claim 38, as explained above. Cho further discloses wherein said planar primary insulator layer is selected from the group consisting of calcium zirconate, non-stoichiometric barium titanium oxide; barium rare-earth oxide; titania; calcium titanate, -4-strontium titanate, zinc magnesium titanate, zirconium tin titanate and combinations thereof (¶61).
In re claim 40, Cho in view of Onishi discloses the method for forming a overvoltage protection device of claim 39, as explained above. Cho further discloses said non-stoichiometric barium titanium oxide is selected from the group consisting of Ba2Ti9O2o or BaTi4O9.
In re claim 43, Cho in view of Onishi discloses the overvoltage protection device of claim 29, as explained above. Cho further discloses forming a stack comprising no more than 
Onishi discloses an overvoltage protection device (33 – Figure 4EC) accompanying a pair of discharge electrodes (32A, 32B – Figure 4EC).
The combination of Cho and Onishi discloses forming a stack comprising no more than 20 first layers and second layers.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Onishi to provide for an ESD protection element that is more easily manufactured (¶30 – Onishi).
In re claim 44, Cho in view of Onishi discloses the overvoltage protection device of claim 29, as explained above. Cho further discloses forming a stack 3 to 10 first layers (Figure 17, ¶45). Cho does not disclose forming a stack comprising 3 to 10 second layers.
Onishi discloses an overvoltage protection device (33 – Figure 4EC) accompanying a pair of discharge electrodes (32A, 32B – Figure 4EC).
The combination of Cho and Onishi discloses forming a stack comprising no more than 20 first layers and second layers.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Onishi to provide for an ESD protection element that is more easily manufactured (¶30 – Onishi).
In re claim 45, Cho in view of Onishi discloses the overvoltage protection device of claim 29, as explained above. Cho further discloses wherein said discharge electrodes (311, 321a and 312, 321b – Figure 7, ¶57) comprises at least one metal selected from the group consisting of nickel, 22tungsten, molybdenum, aluminum, chromium, copper, palladium, silver or an alloy thereof (¶60).
In re claim 46, Cho in view of Onishi discloses the overvoltage protection device of claim 45, as explained above. Cho further discloses wherein said discharge electrodes (311, 321a and 312,32b – Figure 7) comprises nickel (¶60).
In re claim 47, Cho in view of Onishi	 discloses the overvoltage protection device of claim 29, as explained above. Cho further discloses forming external terminations (5100, 5200 – Figure 17, ¶45).
In re claim 48, Cho in view of Onishi discloses the overvoltage protection device of claim 29, as explained above. Cho further discloses forming alternating layers of capacitive couple precursors prior to said forming said stack (¶46-48).
In re claim 49, Cho in view of Onishi discloses the overvoltage protection device of claim 48, as explained above. Cho further discloses said forming said stack further comprises overlaying said alternating layers of capacitive couple precursors prior to said heating (¶58).
In re claim 50, Cho in view of Onishi discloses the overvoltage protection device of claim 48, as explained above. Cho further discloses wherein said alternating layers of said capacitive couple comprises a floating electrode precursor (¶90, Figure 17).

2.	Claims 33, 34, 40, 41, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Publication 2018/0124904) in view of Onishi et al. (US Publication 2011/0194225) and in further view of Suzuki et al. (US Publication 2016/0028227).
In re claim 33, Cho in view of Onishi discloses the method for forming overvoltage protection device of claim 30, as explained above. Cho does not disclose wherein said secondary material is selected from the group consisting of a ceramic, a glass and a semiconductor. 
Suzuki discloses wherein said secondary material is selected from the group consisting of a ceramic, a glass and a semiconductor (¶63).

In re claim 34, Cho in view of Onishi discloses the method for forming a overvoltage protection device of claim 33, as explained above. Cho does not disclose wherein said ceramic is selected from the group consisting of barium titanate and tantalum nitride.
Suzuki discloses wherein said ceramic is selected from the group consisting of barium titanate and tantalum nitride (¶63; Note that two elements can be used in combination).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element composition of Suzuki to improve the discharge properties of the discharge electrode while keeping production costs to minimum (¶61, ¶63).
In re claim 40, Cho in view of Onishi discloses the overvoltage protection device of claim 39, as explained above. Cho does not disclose wherein said non-stoichiometric barium titanium oxide is selected from the group consisting of Ba2Ti9O2o or BaTi4O9.
Suzuki discloses wherein said non-stoichiometric barium titanium oxide is selected from the group consisting of Ba2Ti9O2o or BaTi4O9 (¶39; Note that Cho discloses calcium zirconate as required by claim 9).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that  is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 41, Cho in view of Onishi discloses the overvoltage protection device of claim 39, as explained above. Cho does not disclose said barium rare-earth oxide contains neodymium or praseodymium.

It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that  is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 42, Cho in view of Onishi discloses the overvoltage protection device of claim 39, as explained above. Cho does not disclose wherein said titania is doped titania.
Suzuki discloses wherein said titania is doped titania (¶39; Note that Cho discloses calcium zirconate as required by claim 39).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that  is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848